Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 1 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 2 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 3 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 4 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 5 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 6 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 7 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 8 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document    Page 9 of 10
Case 2:18-bk-15100-MCW   Doc 71 Filed 09/04/19 Entered 09/05/19 10:08:42   Desc
                         Main Document   Page 10 of 10
